Citation Nr: 0633791	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to reimbursement for licensing examination fees 
under the Montgomery GI Bill (Chapter 30), Title 38, United 
States Code.


INTRODUCTION

The veteran served on active duty from May 1992 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the veteran's claim for 
reimbursement of licensing examination fees.




FINDINGS OF FACT

1.  After paying application and licensure fees, the veteran, 
in August 2001, successfully completed Florida Department of 
Health National Council Licensure Examination for Registered 
Nurses examination.  

2.  The veteran filed an application for licensing and 
testing fee reimbursement with VA in November 2003, more than 
one year after the date of the last licensing and 
certification examination.


CONCLUSION OF LAW

The requirements for payment of educational assistance under 
Chapter 30, Title 38, United States Code, for licensing 
examination pursued in August 2001, have not been met.  
38 C.F.R. § 21.7131 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts are not in dispute.  In August 2001, the 
veteran, who has received educational assistance under 
Chapter 30, took and successfully completed a licensing 
examination in connection with her pursuit of training.  In 
November 2003, she requested reimbursement for licensing 
testing fees from VA.  The veteran does not dispute either 
the date of the examination for which she requests 
reimbursement or the date of her claim.  Rather, she 
essentially contends that she was unaware of any time limit 
for submitting an application for reimbursement for 
examination.  

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible veteran enters into training, the commencing date 
of her award of educational assistance, if the award is the 
first award of educational assistance for the program of 
education the veteran is pursuing, will be the latest of (i) 
the date of the educational institution's certification, (ii) 
one year before the date of claim, (iii) the effective date 
of the approval of the course, or (iv) one year before the 
date the VA receives approval notice for the course. 38 
C.F.R. § 21.7131(a)(1) (2006).  As the examination at issue 
was taken more than one year prior to the date of the 
veteran's application, her claim for reimbursement of 
licensing examination fees must be denied.  

While the veteran may have been unaware until shortly before 
filing her claim that the reimbursement sought was available, 
ignorance cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947). See also Velez v. West, 11 Vet. App. 
148, 156-57 (1998).  In Morris, the United States Court of 
Appeals for Veterans Claims (Court) held that persons dealing 
with the Government are charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  

VA's duty-to-assist and notification obligations (see 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005) and their 
implementing regulations) are not applicable to claims such 
as the one decided herein.  Cf. Barger v. Principi, 16 Vet. 
App. 132 (2002). In Barger, the Court held that the expanded 
duties contained in these provisions are not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51.  The 
statutes at issue in this matter are not found in Chapter 51 
rather, in Chapter 30.

In any event, the RO's March 2004 letter and the Statement of 
the Case notified the veteran of the evidence considered, and 
the reason her claim was denied.  The relevant and probative 
evidence consists of the date the veteran took and 
successfully completed the licensing examination and the date 
of her application for VA educational assistance.  This 
evidence is associated with the claims file.  The Board finds 
that no further action is necessary in this case and that it 
is ready for appellate review.  See also Sabonis v. Brown, 6 
Vet. App. 426, 429- 30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).
ORDER

Entitlement to reimbursement under the Montgomery GI Bill 
(Chapter 30), Title 38, United States Code for reimbursement 
of licensing examination fees incurred in August 2001 is 
denied.  



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


